 Case 3:19-cv-00446-NJR Document 68 Filed 08/27/20 Page 1 of 4 Page ID #452




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES E. WALKER,
 #R02343,

                      Plaintiff,

 v.                                           Case No. 19-cv-00446-NJR

 KIM BUTLER, et al.,

                      Defendants.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court on several motions filed by Plaintiff James Walker

in an effort to identify the John Doe Defendants: Motion Specifying Additional Steps to

Identify the John Does (Doc. 61), Motion Specifying Additional Steps to Identify John Doe

2 for the Second Time (Doc. 64), and Motion to Substitute Defendants (Doc. 66). Walker

has also filed a motion asking the Court to compel Defendants to produce copies of his

authorization for payment forms and trust fund transactions that will demonstrate that

he timely mailed Grievance 216-10-14 (Doc. 63).

                             IDENTIFICATION OF JOHN DOES

      Currently, Walker is proceeding on a First Amendment retaliation claim against

John Doe 1, John Doe 2, and Jane Doe 1. (Doc. 34). The Motions providing steps to identify

the John Does (Doc. 61, 64) are granted, and the Motion to Substitute (Doc. 66) is

granted in part. The Clerk of Court will be instructed to substitute Jay L. McMillan in

place of John Doe 1 and Eugene R. II. JR. Simpson in place of Jane Doe 1.

                                      Page 1 of 4
 Case 3:19-cv-00446-NJR Document 68 Filed 08/27/20 Page 2 of 4 Page ID #453




       John Doe 2 remains unidentified, and thus will be dismissed. Walker has identified

John Doe 2 as a “white unknown male cadet officer with orange crush. He had on a black

t-shirt with the words cadet in white letters. That was in the east cell house at Menard

Correctional Center on September 4, 2014 cell 902 on the 7:00 am to 3:00 pm shift during

a shakedown.” (Docs. 61, 64). Walker states that this defendant can be identified by

reviewing records kept by Menard Correctional Center recording the cadet officers in

training at the time of September 4, 2014, the list of cadet officers who participated in the

east cell house shakedown, or a log of the cells that each cadet officer was instructed to

search. (Doc. 64). Defendants filed responses to Walker’s motions stating that they have

provided Walker the operational roster for September 4, 2014, there were multiple

Correctional Officer Trainees present on September 4, 2014, that fit Walker’s description

of John Doe 2, and there is no record of a shakedown of his cell on that day. Walker does

not dispute that there is no record of a shakedown of his cell on September 4, 2014, (See

Doc. 65, p. 3), and has not provided any additional information that would aid

Defendants in identifying John Doe 2. John Doe 2 is therefore DISMISSED from this

action without prejudice.

                 MOTION FOR REQUEST UNDER SPECIAL CIRCUMSTANCES

       Walker states that Defendants have not provided him with copies of authorization

for payment forms and trust fund transaction printouts recording purchases of legal and

privileged mail postage. (Doc. 63). He argues these documents are needed in order to

demonstrate that he did exhaust his remedies by timely mailing his grievances to the

Administrative Review Board. Defendants state that they have provided Walker with his

                                        Page 2 of 4
 Case 3:19-cv-00446-NJR Document 68 Filed 08/27/20 Page 3 of 4 Page ID #454




trust fund statement from 2014 and 2015 but do not address the provision of the

authorization for payment forms. (Doc. 67). It does not appear that Walker has first made

a good faith effort to resolve the discovery issues with Defendants prior to involving the

Court, and thus, the motion will be denied at this time. FED. R. CIV. P. 37(a)(1). If Walker

continues to have problems obtaining discovery from Defendants, he should file a motion

to compel and inform the Court on what actions he took to first confer with Defendants.

                                       DISPOSITION

       For the reasons stated above, the Motion Specifying Additional Steps to Identify

the John Does (Doc. 61) is GRANTED, Motion Specifying Additional Steps to Identify

John Doe 2 (Doc. 64) is GRANTED, and the Motion to Substitute Defendants for John

Does (Doc. 66) is GRANTED in part and DENIED in part. John Doe 2 is DISMISSED

without prejudice. The Clerk of Court is instructed to substitute Jay L. McMillan in place

of John Doe 1 and Eugene R. II. JR. Simpson in place of Jane Doe 1.

       The Clerk is DIRECTED to prepare for McMillan and Simpson: (1) Form 5

(Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of

the Amended Complaint (Doc. 36), the Merit Review Order of the Amended Complaint

(Doc. 34), and this Memorandum and Order to Defendant’s place of employment as

identified by Walker. If a defendant fails to sign and return the Waiver of Service of

Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on that defendant, and the

Court will require the defendant pay the full costs of formal service, to the extent

                                       Page 3 of 4
 Case 3:19-cv-00446-NJR Document 68 Filed 08/27/20 Page 4 of 4 Page ID #455




authorized by the Federal Rules of Civil Procedure.

       If a defendant cannot be found at the work address provided by Walker, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not

known, his last known address. This information shall be used only for sending the forms

as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.

       Defendants McMillan and Simpson are ORDERED to timely file an appropriate

responsive pleading to the Amended Complaint and shall not waive filing a reply

pursuant to 42 U.S.C. § 1997e(g). Pursuant to Administrative Order No. 244, Defendants

need only respond to the issues stated in the Merit Review Order (Doc. 34).

       The Motion for Request Under Special Circumstances (Doc. 63) is DENIED

without prejudice.

       IT IS SO ORDERED.

       DATED: August 27, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                        Page 4 of 4
